DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-15 in the reply filed on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions.  
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/7/2022.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 11/21/2019 and 10/2/2020 have been considered by the examiner.  


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “measurement system configured to monitor a position of the internal wiper trigger” in claims 1 and 8.  According to applicant’s disclosure, “measurement system configured to monitor a position of the internal wiper trigger” may be interpreted as Hall Effect sensors.  
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hase et al. (WO2018/216506; See corresponding PG PUB 2020/0079324 for English Translation).
10.	Regarding claim 1, Hase teaches a windshield wiper system (WWS) (100) (abstract, fig 1), comprising: a wiper blade assembly (24, 28) drivable along a first sweep angle (para 0032 and 0037); an internal wiper trigger (10) disposed to move with the wiper blade assembly (para 0031 and 0037-0039): a measurement system (54) configured to monitor a position of the internal wiper trigger from which a corresponding position of the wiper blade assembly relative to the first sweep angle is measurable and to output a sweep angle feedback signal corresponding to monitoring results (para 0042-0044); and a controller (58) receptive of the sweep angle feedback signal (para 0042-0048).
11.	Regarding claim 2, Hase teaches wherein the controller is configured to control a driving of the wiper blade assembly in accordance with the sweep angle feedback signal (para 0042-0047 and 0052-0056).
12.	Regarding claim 3, Hase teaches wherein the wiper blade assembly is configured to move across a windshield of a vehicle (para 0031-0033) and comprises a wiper arm (24) and a wiper blade (14) attached to the wiper arm (para 0031-0033).
13.	Regarding claim 4, Hase teaches a motor (18), which is operable by a motor drive control signal output from the controller (para 0042-0046); and a mechanical gear train (52) and four bar linkage (20) operably interposed between the motor and the wiper blade assembly (fig 1, para 0034), wherein the controller is configured to control the driving of the wiper blade assembly in accordance with the sweep angle feedback signal and in accordance with position, current and temperature feedback signals derived from the motor (para 0052-0061 and 0078-0085).
14.	Regarding claim 5, Hase wherein the internal wiper trigger is coupled to the wiper blade assembly (para 0037-0039, fig 1).
15.	Regarding claim 6, Hase teaches wherein the internal wiper trigger generates a magnetic field (para 0042 and 0054) and the measurement system is responsive to the magnetic field to monitor the position of the internal wiper trigger (para 0042 and 0054).
16.	Regarding claim 7, Hase teaches wherein the measurement system comprises Hall Effect sensors positioned proximate to opposite ends of the second sweep angle (para 0065-0066), the Hall Effect sensors being configured to generate a variable duty cycle output responsive to the magnetic field and to issue the variable duty cycle output to the controller as the sweep angle feedback signal (para 0065-0066 and 0122).
17.	Regarding claim 8, Hase teaches a wiper blade assembly (100) (abstract, fig 1) drivable along a first sweep angle (para 0032 and 0037); an internal wiper trigger (10) disposed to move with the wiper blade assembly and along a second sweep angle corresponding to the first sweep angle (para 0031 and 0037-0039); a measurement system (54) configured to monitor a position of the internal wiper trigger relative to the second sweep angle from which a corresponding position of the wiper blade assembly relative to the first sweep angle is measurable and to output a sweep angle feedback signal corresponding to monitoring results (para 0042-0044); and a controller (58) receptive of the sweep angle feedback signal (para 0042-0048).
18.	Regarding claim 9, Hase teaches wherein the controller is configured to control a driving of the wiper blade assembly in accordance with the sweep angle feedback signal (para 0042-0047 and 0052-0056).
19.	Regarding claim 10, Hase teaches wherein the wiper blade assembly is configured to move across a windshield of a vehicle (para 0031-0033) and comprises a wiper arm (24) and a wiper blade (14) attached to the wiper arm (para 0031-0033).
20.	Regarding claim 11, Hase teaches wherein the second sweep angle is a same sweep angle as the first sweep angle (para 0037-0039).
21.	Regarding claim 12, Hase teaches a motor (18), which is operable by a motor drive control signal output from the controller (para 0042-0046); and a mechanical gear train (52) and four bar linkage (20) operably interposed between the motor and the wiper blade assembly (fig 1, para 0034), wherein the controller is configured to control the driving of the wiper blade assembly in accordance with the sweep angle feedback signal and in accordance with position, current and temperature feedback signals derived from the motor (para 0052-0061 and 0078-0085).
22.	Regarding claim 13, Hase wherein the internal wiper trigger is coupled to the wiper blade assembly (para 0037-0039, fig 1).
23.	Regarding claim 14, Hase teaches wherein the internal wiper trigger generates a magnetic field (para 0042 and 0054) and the measurement system is responsive to the magnetic field to monitor the position of the internal wiper trigger (para 0042 and 0054).
24.	Regarding claim 15, Hase teaches wherein the measurement system comprises Hall Effect sensors positioned proximate to opposite ends of the second sweep angle (para 0065-0066), the Hall Effect sensors being configured to generate a variable duty cycle output responsive to the magnetic field and to issue the variable duty cycle output to the controller as the sweep angle feedback signal (para 0065-0066 and 0122).

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714